Exhibit 4.16 FORM OF CENTEX CORPORATION GUARANTEE AGREEMENT CENTEX TRUST [I] [II] Dated as of , Table of Contents Page ARTICLE I DEFINITIONS 1 SECTION 1.01 Definitions 1 ARTICLE II TRUST INDENTURE ACT 5 SECTION 2.01 Trust Indenture Act; Application 5 SECTION 2.02 Lists of Holders of Preferred Securities. 5 SECTION 2.03 Reports by the Guarantee Trustee. 5 SECTION 2.04 Periodic Reports to the Guarantee Trustee. 6 SECTION 2.05 Evidence of Compliance with Conditions Precedent. 6 SECTION 2.06 Events of Default; Waiver. 6 SECTION 2.07 Disclosure of Information 6 SECTION 2.08 Conflicting Interest 7 ARTICLE III POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE 7 SECTION 3.01 Powers and Duties of the Guarantee Trustee 7 SECTION 3.02 Certain Rights and Duties of the Guarantee Trustee 8 SECTION 3.03 Not Responsible for Recitals or Issuance of Guarantee 10 SECTION 3.04 The Guarantee Trustee May Own Preferred Securities 10 SECTION 3.05 Moneys Received by the Guarantee Trustee to Be Held in Trust Without Interest 10 SECTION 3.06 Compensation and Expenses of Guarantee Trustee 10 ARTICLE IV GUARANTEE TRUSTEE 11 SECTION 4.01 Qualifications 11 SECTION 4.02 Appointment, Removal and Resignation of the Guarantee Trustee 11 ARTICLE V GUARANTEE 12 SECTION 5.01 Guarantee 12 SECTION 5.02 Waiver of Notice 12 i SECTION 5.03 Obligations Not Affected 12 SECTION 5.04 Enforcement of Guarantee 13 SECTION 5.05 Guarantee of Payment 14 SECTION 5.06 Subrogation 14 SECTION 5.07 Independent Obligations 14 ARTICLE VI LIMITATION OF TRANSACTIONS; SUBORDINATION 14 SECTION 6.01 Limitation of Transactions 14 SECTION 6.02 Subordination 15 ARTICLE VII TERMINATION 16 SECTION 7.01 Termination 16 ARTICLE VIII LIMITATION OF LIABILITY; INDEMNIFICATION 16 SECTION 8.01 Exculpation 16 SECTION 8.02 Indemnification 16 SECTION 8.03 Survive Termination 17 ARTICLE IX MISCELLANEOUS 17 SECTION 9.01 Successors and Assigns 17 SECTION 9.02 Amendments 17 SECTION 9.03 Notices 17 SECTION 9.04 Genders 18 SECTION 9.05 Benefit 18 SECTION 9.06 Governing Law 18 SECTION 9.07 Counterparts 18 SECTION 9.08 [Exercise of Overallotment Option 18 SECTION 9.09 Limited Liability 18 SECTION 9.10 Payment Currency 19 SECTION 9.11 Agent for Service of Process 19 ii GUARANTEE AGREEMENT This GUARANTEE AGREEMENT, dated as of , , is executed and delivered by Centex Corporation, a Nevada corporation (the “Guarantor”), and The Bank of New York Mellon Trust Company, National Association, a national banking association, as the initial Guarantee Trustee (as defined herein) for the benefit of the Holders (as defined herein) from time to time of the Preferred Securities (as defined herein) of Centex Trust [I] [II], a Delaware statutory business trust (the “Issuer”). WHEREAS, pursuant to an Amended and Restated Declaration of Trust (the “Declaration”), dated as of , among the trustees of the Issuer named therein, Centex Corporation, as Sponsor, and the Holders from time to time of preferred undivided beneficial interests in the assets of the Issuer, the Issuer may issue up to $ aggregate liquidation amount of its % [[Convertible] Trust Preferred Securities] (the “Preferred Securities”) representing preferred undivided beneficial interests in the assets of the Issuer and having the terms set forth in Exhibit B to the Declaration [, of which $ liquidation amount of Preferred Securities is being issued as of the date hereof.Up to the remaining $ liquidation amount of Preferred Securities may be issued by the Issuer if and to the extent that the over-allotment option granted by the Guarantor and the Issuer pursuant to the Underwriting Agreement (as defined in the Declaration) is exercised by the Underwriters named in the Underwriting Agreement]; and WHEREAS, as incentive for the Holders to purchase Preferred Securities, the Guarantor desires to irrevocably and unconditionally agree, to the extent set forth herein, to pay to the Holders the Guarantee Payments (as defined herein) and to make certain other payments on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the purchase by the initial purchasers thereof of Preferred Securities, which purchase the Guarantor hereby agrees shall benefit the Guarantor, the Guarantor executes and delivers this Guarantee Agreement for the benefit of the Holders from time to time. ARTICLE I DEFINITIONS SECTION 1.01Definitions. (a)Capitalized terms used in this Guarantee Agreement but not defined in the preamble or recitals above have the respective meanings assigned to them in this Section (b)A term defined anywhere in this Guarantee Agreement has the same meaning throughout. (c)All references to “the Guarantee Agreement” or “this Guarantee Agreement” are to this Guarantee Agreement as modified, supplemented or amended from time to time. 1 (d)All references in this Guarantee Agreement to Articles and Sections are to Articles and Sections of this Guarantee Agreement unless otherwise specified. (e)A term defined in the Trust Indenture Act has the same meaning when used in this Guarantee Agreement unless otherwise defined in this Guarantee Agreement or unless the context otherwise requires. (f) A reference to the singular includes the plural and vice versa. “Additional
